Willard Bartlett, J.
(concurring) :
I concur in the result reached by ML Justice Woodward in this case, on the ground that upon the evidence the jury were justified *103in finding that there was a substantial compliance on the part of the plaintiff with the statutory requiretnent as to the time within which notice of his claim should be served upon the defendant. (See Walden v. City of Jamestown, 178 N. Y. 213.)
Hirschberg, P: J., Jenks and Hooker, JJ., concurred.
Judgment and order unanimously affirmed, with costs.